MEMORANDUM **
Arizona prisoner Rick Alton Foley (“Foley”) appeals the district court’s grant of summary judgment dismissing his pro per 42 U.S.C. § 1983 action, which alleged that prison medical staff were deliberately indifferent to his serious medical needs on several occasions in 1996 and 1997. The district court disposed of Foley’s claims in two orders. Foley challenges these orders, as well as five other orders the district court issued during the litigation. We *633affirm each of the district court’s orders for the reasons stated therein.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.